Citation Nr: 1524443	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-22 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a reduction of the Veteran's carcinoma of the right breast, status post lumpectomy, from 100 percent to 30 percent, effective October 1, 2008, was proper.  

2.  Entitlement to an increased rating for carcinoma of the right breast, status post lumpectomy, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1975 to April 1976 and February 1977 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2006 rating, the RO proposed reducing the Veteran's rating for carcinoma of the right breast, status post lumpectomy to 30 percent.  The Veteran was notified of this proposed reduction and her rights in a letter dated December 2006.  In the July 2008 rating, the RO reduced the Veteran's rating for carcinoma of the right breast, status post lumpectomy, from 100 percent to 30 percent, effective October 1, 2008.  In a November 2008 notice of disagreement, the Veteran stated that she "disagreed with the percentage assigned to her s/p right breast lumpectomy".  The Veteran was provided with a statement of the case April 2010 and submitted a June 2010 statement that the RO construed as a substantive appeal.   

Additionally, the Board finds that the November 2008 statement is also a notice of disagreement with the assigned rating for carcinoma of the right breast, status post lumpectomy.  The Board notes that the April 2010 statement of the case does not specifically list entitlement to an increased rating for carcinoma of the right breast, status post lumpectomy as an issue.  However, upon review of the contents of the statement of the case, the issue is addressed.  Therefore, the issue was also perfected with the June 2010 substantive appeal as reflected on the title page.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In August 2014, after the issuance of the July 2014 supplemental statement of the case, the Veteran submitted private treatment records related to treatment for breast cancer dated November 2010 to March 2012.  The Veteran did not submit a waiver of initial RO consideration.  Therefore, a remand is necessary for the AOJ to consider this evidence in the first instance. 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated based on the entirety of the evidence, including evidence submitted since the issuance of the July 2014 supplemental statement of the case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




